Citation Nr: 0327866	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-15 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for trigeminal neuralgia, left side of face, with 
atypical facial pain.

2.  Entitlement to an initial evaluation in excess of 
30 percent for muscle damage, left biceps, pectoralis, major 
and minor, and deltoid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1974 and from April 1987 to November 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for 
trigeminal neuralgia on left side of face and assigned a 
10 percent evaluation and granted service connection for 
status post left bicep injury and assigned a noncompensable 
evaluation.

The veteran relocated to California and jurisdiction of his 
claim was assumed by the RO in Oakland, California.

In August 2002, the veteran presented oral testimony before a 
Decision Review Officer at the RO.  A transcript of that 
hearing has been associated with the claims file.

In December 2002, the Decision Review Officer granted a 
20 percent evaluation for trigeminal neuralgia, left side of 
face, with atypical facial pain and granted a 30 percent 
evaluation for muscle damage, left biceps, pectoralis, major 
and minor, and deltoid.  While the veteran was granted 
increased evaluations, these are not the maximum evaluations 
for the disabilities, and thus the appeal continues as to 
these two claims.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

The Board notes that the veteran had perfected appeals for 
the following issues: entitlement to (1) service connection 
for kidney stones; (2) service connection for a right knee 
disorder; (3) an evaluation in excess of 0 percent for status 
post low back injury with degenerative changes of thoracic 
and lumbar spine; (4) an evaluation in excess of 0 percent 
for status post cervical spine disorder with degenerative 
changes; and (5) an evaluation in excess of 0 percent for 
sinusitis; and (6) an evaluation in excess of 0 percent for 
irritable bowel syndrome.  However, none of these issues are 
part of the current appellate review, which reasons will be 
explained below.

As to the claim for service connection for kidney stones, 
that benefit was granted in a March 2003 rating decision.  
The veteran has not filed a notice of disagreement following 
the grant of service connection, and thus that claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).  As to the claim for 
service connection for a right knee disorder, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
stating that he wanted to withdraw this issue.  Thus, that 
issue is no longer on appeal.  As to the claim for an 
increased evaluation for status post low back injury with 
degenerative changes of thoracic and lumbar spine, the 
veteran stated that he was seeking a 20 percent evaluation.  
A 20 percent evaluation was granted by means of a September 
2000 rating decision, and the veteran was informed that his 
claim had been granted in full.  He submitted a new claim for 
an increased evaluation for the back disorder in August 2002, 
and the RO continued the 20 percent evaluation in a December 
2002 rating decision.  The veteran did not submit a notice of 
disagreement following the December 2002 rating decision, and 
thus this claim is not considered part of the current 
appellate review.  

Lastly, as to the issues of (1) entitlement to an initial 
compensable evaluation for status post cervical spine 
disorder with degenerative changes; (2) entitlement to an 
initial compensable evaluation for sinusitis; and (3) 
entitlement to an initial compensable evaluation for 
irritable bowel syndrome, in both the veteran's VA Form 9, 
Appeal to the Board of Veterans' Appeals, and his August 2002 
hearing before the Decision Review Officer, the veteran 
stated that he was seeking 10 percent evaluations for each 
disability.  In the December 2002 rating decision, the 
Decision Review Officer granted 10 percent evaluations for 
each of these disabilities, and thus these are considered 
grants in full.  Therefore, these issues are no longer on 
appeal.

The Board finds that the only issues on appeal are those 
listed on the title page of the decision.


FINDINGS OF FACT

1.  Trigeminal neuralgia, left side of face, with atypical 
facial pain is manifested by no more than severe incomplete 
paralysis on the left side of the face.

2.  Muscle damage, left biceps, pectoralis, major and minor, 
and deltoid is manifested by no more than severe impairment 
of Muscle Group II.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for trigeminal neuralgia, left side of face, with 
atypical facial pain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8207 (2003).  

2.  The criteria for an initial evaluation in excess of 
30 percent for muscle damage, left biceps, pectoralis, major 
and minor, and deltoid have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.56, 4.73, 
Diagnostic Code 5302 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for initial evaluations in excess of 20 percent for 
trigeminal neuralgia, left side of face, with atypical facial 
pain and in excess of 30 percent for muscle damage, left 
biceps, pectoralis, major and minor, and deltoid.  As to the 
claim for an increased evaluation for trigeminal neuralgia, 
left side of face, with atypical facial pain, the veteran was 
told in the December 2002 rating decision that the evidence 
did not show that the veteran had complete paralysis of the 
seventh (facial) cranial nerve, which would warrant a 
30 percent evaluation.  The Decision Review Officer went on 
to explain why an evaluation in excess of 20 percent could 
not be granted by evaluating the disability under another 
Diagnostic Code that addressed neuropathy in the face because 
that would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14.  Thus, the veteran was informed that in 
order to warrant the next higher evaluation, the evidence 
would need to show that he had complete paralysis of the 
seventh (facial) cranial nerve.  Additionally, the RO 
provided the veteran with the criteria under Diagnostic Code 
8207 in the June 1999 statement of the case, which 
essentially reiterated the criteria needed for a 30 percent 
evaluation.  

As to the claim for an increased evaluation for muscle 
damage, left biceps, pectoralis, major and minor, and 
deltoid, the veteran was told in the December 2002 rating 
decision that the evidence did not warrant an evaluation in 
excess of 30 percent.  The Board notes that the 30 percent 
evaluation is the maximum evaluation that the veteran can 
obtain for the minor arm under the Diagnostic Code under 
which the veteran's service-connected disability is rated; 
however, the Decision Review Officer did not specifically 
inform the veteran of this.  Regardless, any error in the 
failure to inform the veteran that this was the maximum 
evaluation is harmless, as the March 2003 supplemental 
statement of the case provided the veteran with the criteria 
under that Diagnostic Code, which showed the veteran that he 
is at the maximum evaluation.  The Decision Review Officer 
noted that a separate evaluation was not warranted under a 
different Diagnostic Code because that would violate the rule 
against pyramiding.  He further noted that the veteran's case 
did not present an unusual disability picture which precluded 
the application of regular schedular standards.  Thus, the 
veteran was informed that in order to warrant a higher 
evaluation, the evidence would need to show that he had an 
unusual disability picture which precluded the application of 
regular schedular standards.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
August 2001 letter, the RO informed the veteran that if he 
had been treated by a VA facility for his service-connected 
disabilities that he should inform it of the date and place 
of the treatment and that it would obtain those records.  The 
RO also told him that he could complete the enclosed VA Forms 
21-4142, Authorization and Consent to Release Information to 
VA, for each doctor or hospital that treated him for his 
disabilities and that VA would obtain those records.  
Further, in March 2003, the RO informed the veteran that it 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining those records.  
The RO stated that it was responsible for obtaining medical 
records held by any federal department or agency that the 
veteran identified.  It also stated that it would obtain 
medical records from other health-care facilities as long as 
the veteran adequately identified the facilities, but noted 
that the veteran had the ultimate responsibility for 
obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had the veteran examined for both 
disabilities.  The veteran indicated he had received 
treatment at the VA facility in Palo Alto, California, and 
the RO obtained those records.  The veteran submitted private 
medical records relevant to his claims.  The veteran has not 
alleged that there exists any records that VA has not 
obtained.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records show that in February 1989, the 
veteran complained of an injury to the left shoulder after 
lifting weights.  The examiner stated that the left shoulder 
had full range of motion.  There was tenderness in the area.  
The examiner stated that the veteran had a possible partial 
tear of the left bicep tendon.  

In November 1995, the veteran was seen for continued soreness 
when chewing from the upper left side of his mouth.  He 
described cold/hot sensitivity.  The examiner diagnosed 
reversible pulpitis tooth #14.  He indicated that he examined 
the veteran's mouth and checked for tooth fractures.  The 
examiner prescribed Percocet, stating that the veteran needed 
such because of history of Palsy-like symptoms following 
administering of Lidocaine.  He noted that the Palsy-like 
symptoms had disappeared following the wearing off of the 
Lidocaine.

In December 1995, the veteran was seen with complaints of 
constant pain from the left upper side of his mouth.  The 
veteran reported experiencing facial paralysis on the left 
side, which the examiner stated was normal for the veteran 
due to past history of facial palsy.  In February 1996, the 
veteran was seen with a complaint of the left side of his 
face having "fallen."  The veteran stated he had dental 
work done on February 6, 1996, and that it was progressing 
down the neck and up around the jaw bone.  The examiner 
stated that there was tenderness to palpation on the left 
maxillary area.  The assessment was a probable abscess of the 
left maxillary area.  

During 1997, the veteran was seen with complaints of 
trigeminal neuralgia.  In April 1997, he was diagnosed with 
atypical facial pain and referred to neurology.  The examiner 
noted that the veteran had been evaluated by an ear, nose, 
and throat specialist and an oral surgeon and that no 
surgical treatment was indicated.  In a subsequent entry, the 
examiner stated that she had spoken to a neurologist, who had 
evaluated the veteran previously and found the veteran to 
have atypical facial pain secondary to post herpetic 
neuralgia.  The examiner added that the neurologist 
"admit[ted that] many things in [the veteran's] history are 
variants, which is perplexing."  A November 1997 VA 
outpatient treatment report shows that the veteran complained 
of left facial pain, which he stated was associated with 
herpetic lesions.  

A December 1997 VA outpatient treatment report shows that the 
veteran was seen with left facial pain around the left eye 
and left side of mouth.  The assessment was probable left 
trigeminal neuralgia.  He was seen later that month with 
complaints of everyday pain on the left side of his face.  
The examiner noted that the veteran had swelling in the area.  
The assessment was trigeminal neuralgia, which he attributed 
to herpes simplex. 

A February 1998 VA examination report shows that the veteran 
reported that the pain in his face went back to November 
1995, when he was treated for a root canal and extractions of 
his teeth while overseas in Germany.  He stated that an 
anesthetic solution was injected into his maxillary area and 
that he developed swelling and numbness of the entire left 
side of the face with drooping of the eyelid, eyebrow, and 
the left side of his face along with blurring of his vision 
in the left eye.  The veteran reported that since that time, 
he had had recurrent episodes of severe pain in the face with 
symptoms of loss of function of the left seventh nerve, which 
occurred about every three to six months.  He stated that the 
last severe attack was in November 1997 and lasted until 
January 1998.  At the time of the examination, the veteran 
stated that he did not have any pain, but stated he had 
persistent slight weakness of the left seventh nerve with 
slight drooping of the left side of the mouth and some 
difficulty raising the left eyebrow.  The examiner noted that 
the veteran had been diagnosed with trigeminal neuralgia by 
the neurologists at the VA Medical Center in Reno.  He 
entered a diagnosis of left trigeminal neuralgia and left 
facial nerve neuropathy following dental anesthesia 
injection.

The veteran reported that while lifting weights in 1989, a 
420-pound weight landed on his left neck and chest causing 
separation and damage to the left biceps, left pectoralis 
major, and left deltoid muscles.  He stated that he wore a 
sling for several months and was treated without any 
operations.  On physical examination, the examiner stated 
that the veteran had an extremely large left trapezius muscle 
group, which was bulky and asymmetrical compared to the right 
side.  He stated the veteran had "definite" loss of muscle 
of the left pectoralis minor, but noted that this had not 
affected the veteran's ability to flexion and abduct the left 
shoulder.  He added that this had not affected the veteran's 
strength in his left hand.  He entered a diagnosis of defect 
in left biceps and left pectoralis major following trauma 
with hypertrophy of trapezius to accommodate.

A January 1999 private medical record shows that the veteran 
was seen by a neurologist for his facial pain.  The veteran 
reported that following a root canal in December 1995, he 
experienced left facial weakness, which cleared after eight 
hours but had left him with a bit of slurred speech.  He 
stated that this happened again and that he subsequently 
developed swelling on the left side of his face, fever, 
chills, as well as numbness of his left arm.  The veteran 
reported that it took him two and one-half months for his 
facial pain to clear.  He stated that several times a year, 
he would have recurrence of left facial swelling, numbness 
about the left lips, and eye pain, which would last for two 
or three months.  The examiner stated that there were no 
obvious speech or language errors.  Cranial nerves II through 
XII were within normal limits with the exception of a diffuse 
swelling of the left side of the face, which the examiner 
stated was mostly below the eyes.  Sensory examination was 
normal to all modalities.  The examiner stated that he would 
characterize the veteran's medical condition as atypical 
facial pain.  He noted that the veteran had been diagnosed 
with trigeminal neuralgia, but that the veteran's current 
symptoms were not typical for that diagnosis.  

A February 1999 VA examination report shows that the examiner 
described the veteran as anxious.  The veteran stated that 
his facial weakness began in December 1995, when he was given 
an injection for a dental procedure.  He stated that soon 
after the injection, he developed left facial weakness that 
lasted about eight hours.  The veteran described it as a 
drooping of the face.  He stated that four days later, he 
developed "herpes zoster" of the left side of the face with 
lesions and swelling.  The veteran reported that he would 
have recurrent attacks of herpes zoster on the left side of 
his face with swelling.  He stated he had seen numerous 
physicians, including two neurologists at the Reno and Auburn 
VA facilities, but had had problems with these physicians.  
The veteran described having a dull ache underneath his left 
eye, which he stated was there all the time.  He stated he 
had flare-ups where the pain would get severe, which could 
last from one week to four weeks.  The veteran stated he 
would get left eye blindness and denied any blindness in the 
right eye.  The examiner stated that the veteran was alert, 
anxious, and talkative.  Examination of the cranial nerves 
revealed the pupils, fundi fields, and extraocular movements 
were all normal.  Facial sensation was decreased subjectively 
to pinprick and light touch over the entire left side of the 
face, extending over the left shoulder and into the left arm 
and "even underneath the neck."  The examiner stated that 
vibration was symmetric, and that facial strength was 
symmetric and normal.  He added, "I see no significant 
residual of his left facial weakness."  Hearing was reported 
as normal.  Palate and tongue moved well in the midline.  The 
examiner entered an impression of left facial pain, which he 
stated was "certainly not trigeminal neuralgia.  He further 
stated the following, in part:

It sounds as if somehow or another, 
either from a virus or some other cause, 
[the veteran] developed damage to his 
left trigeminal nerve and perhaps 
seven[th] nerve in 1995 and has chronic 
facial pain which could have a neurogenic 
cause.  It is probably best described as 
atypical facial pain.  Why he has 
numbness radiating into the left arm is 
unclear.  I really find no evidence of 
herpes zoster.  He also has quite a few 
psychological factors associated with his 
pain including seeing numerous physicians 
and not wanting to follow[-]up with them 
for some reason and now wanting all of 
his care rendered down here even though 
it is a three-hour drive.

An April 1999 VA outpatient treatment report shows that the 
veteran was seen with complaints of left facial pain.  The 
veteran reported having a history of left facial weakness and 
subsequent lesions of herpes zoster after receiving a dental 
injection in December 1995.  He stated that he then began 
having chronic pain in the left side of his face and had been 
followed for such since that time.  Examination revealed mild 
fullness on the left side of the face with decreased 
sensation.  The examiner entered an assessment of left facial 
pain and history of herpes zoster.

An August 1999 VA outpatient treatment report shows that the 
veteran was seen for follow-up with his left facial pain.  
The examiner noted that the veteran had been placed on 
different medication, which had helped the veteran's pain.  
Physical examination revealed intact cranial nerves II 
through XII bilaterally, "except for a slight decrease in 
sensation on the left side of the face."  Motor examination 
revealed normal bulk and tone.  The examiner stated that 
there was some pain on range of motion with the left upper 
extremity originating from the deltoid region.  Strength 
testing of the left upper extremity was 5/5 "despite the 
pain."  He stated that sensation was intact bilaterally, but 
noted that the veteran "subjectively stated that sensation 
to all modalities as slightly reduced in the left upper 
extremity."  He added, "However, I was unable to 
demonstrate this objectively on examination."  Reflexes were 
1+ bilaterally for the upper extremities.  The examiner 
concluded that the veteran's left facial pain was currently 
well controlled with the current medication and that he was 
referring the veteran to orthopedic surgery to evaluate his 
left upper extremity.

A separate August 1999 VA outpatient treatment report shows 
that the veteran was seen for his left upper extremity pain.  
The veteran reported that his facial pain had been 
controlled, but that the pain in his left upper extremity was 
getting worse.  He described pain in the left elbow going 
down to his hand.  The examiner stated that there was mild 
tenderness of the left subacromial bursa and tenderness on 
both the medial and lateral epicondyle.  Radiological 
examination revealed no sensory or motor deficit "seen 
anywhere" and full range of motion.  The examiner stated 
that neurological examination was intact.  He stated that it 
appeared that the veteran had epicondylitis and possible 
subacromial bursitis.

The veteran was seen in the orthopedic clinic in September 
1999.  The veteran stated that for the last several months, 
he had had unrelenting left shoulder pain.  He reported he 
had sustained an injury to his anterior deltoid biceps tendon 
and pectoralis major.  He noted that this had not been 
repaired but that he had been treated conservatively with 
positive results.  The examiner stated that the veteran had 
full range of motion of his left shoulder with weakness in 
his supraspinatus and subscapularis biceps.  He stated there 
was pain to palpation over the acromioclavicular joint but 
that the veteran had normal sensation in his hands and 
fingers.  The examiner noted there were no skin changes or 
loss of hair on his left arm.  X-rays taken of the left 
shoulder revealed arthritis of the acromioclavicular joint.  
The examiner recommended that the veteran start out by 
strengthening his rotator cuff.

In a September 1999 addendum, the examiner stated that there 
was tenderness over the acromioclavicular joint and loss of 
definition of the anterior axillary fold with apparent 
avulsion of the pectoralis major.  He reported the veteran 
had full range of motion and positive impingement sign with 
marked weakness of abduction of the left arm and external 
rotation against resistance, which was associated with 
moderate pain.  The examiner stated there was no neurologic 
deficit.  He recommended that the veteran do shoulder girdle 
strengthening exercises.

A September 2000 VA outpatient treatment report shows that 
the veteran complained of left facial pain.  He stated that 
this all started during a dental procedure, when he was 
injected with Lidocaine.  He stated that since that time, he 
had recurrent left facial pain, swelling, left buccal mucosa 
lesions, left conjunctiva lesions, and intermittent visual 
symptoms of blurry vision.  The veteran reported he was told 
this was "herpes."  The examiner stated that there were no 
lesions in the mouth, the parotid gland was normal, the ears 
were normal, and there were no lymphadenopathy or focal 
neurologic deficit.  The assessment was chronic pain syndrome 
"of unknown etiology."  The examiner stated that he did not 
believe that it was herpes zoster or herpes simplex, as the 
clinical symptoms and signs were not consistent with those 
diagnoses.

A December 2000 VA outpatient treatment report shows that the 
veteran was seen in the dental clinic.  The veteran stated 
that he had lesions along the left buccal mucosa, which he 
stated had been diagnosed as herpes by doctors outside of VA.  
He reported that while in service, an Army oral surgeon had 
"introduced" the herpes virus into his parotid gland and 
fifth nerve with a mandibular block injection.  The veteran 
stated that since that time, he had periodic episodes of 
extremely painful outbreaks of herpetic lesions, although he 
noted he was not currently in an active stage of outbreak.  
The examiner stated that there was an enlargement of the 
parotid gland on the left side.  He noted that the veteran 
reported this enlargement was due to the herpes virus.  The 
examiner entered a diagnosis of atypical facial pain.  He 
stated that there were no obvious symptoms of herpes 
infection and thus he was unable to make a definite 
diagnosis.  

In a July 2002 letter, a private physician stated that the 
veteran had severe pain from herpetic trigeminal neuralgia.  
She stated the veteran presented with frequent bouts of 
herpes simplex of the face, mouth, and throat, which caused 
facial swelling and triggered migraines.  She stated the pain 
was severe and disabling during these episodes and that the 
veteran was unable to work during those flare-ups, which 
occurred every four to six weeks.  

In August 2002, the veteran presented oral testimony before a 
Decision Review Officer at the RO.  The veteran stated that 
as to his muscle injuries that he had no stamina in the left 
arm.  He stated he was unable to carry a bucket or do 
anything that entailed having to use his arm.  The veteran 
testified that his grip was fine but that the shoulder 
movement had been compromised.  As to his facial pain, the 
veteran stated that he had had a root canal during service 
and that the dentist accidentally punctured his cranial 
nerve, which gave him left facial palsy, which lasted about 
eight hours.  He stated that the dentist did not want to do 
any more injections so he sent the veteran to a hospital to 
have the root canal finished.  He stated that the physician 
did an injection, which "promptly dropped my face on the 
left side."  The veteran added that he subsequently had 
additional procedures done in his mouth and that he developed 
inflammation on the left side of his face.  He testified that 
the doctors thought his inflammation could be a herpetic 
inflammation and that the doctors discussed "that it could 
have been from a needle that punctured the cranial nerve and 
carried the virus with it."  The veteran stated that he 
still got herpetic lesions on the left side of his face going 
all the way back to his throat.  He stated that his facial 
pain would cause him to lose between four to five months a 
year of work.

An October 2002 VA examination report shows that the veteran 
stated he had muscle damage about the chest and the left 
upper extremity.  The examiner stated that physical 
examination revealed retraction of the left pectoralis major 
muscle.  He noted that there was atrophy of the left anterior 
deltoid muscle and that the long head of the biceps was not 
palpable.  The examiner stated that sensation of the lower 
extremities was normal except for the loss of sensation over 
the lateral calf and lateral thigh.  He commented that these 
sensory losses did not follow a known dermatomal pattern.  
Sensation of the upper extremities was normal, except that 
the veteran stated that his right hand felt the point of the 
instrument that measures sensation better than the left hand.  
The examiner stated, "Again, no dermatomal distribution of 
this sensory loss."  He reported findings related to the 
veteran's back pain.  The examiner made the following 
conclusion:

It is totally unclear as to what causes 
this man's back pain.  Passing six stones 
from his ureter or kidneys in two weeks 
obviously must cause some back pain.  At 
this time in our clinic[,] he had no back 
pain.  He had full range of motion, no 
neurologic deficit other than some 
b[izarre] sensory loss, which did not 
follow a known dermatomal pattern and a 
sensory loss where the entire hand was 
involved in both hands is simply not 
physiologically possible.  This man 
carries on, on the other hand, a normal 
activity going to work as a registered 
nurse, taking care of patients, doing the 
usual physical activity of a nurse in an 
active trauma ward taking care of 
neurosurgical and orthopedic patients.  
He passed a physical qualification test 
in the Reserve Unit. . . .  The only 
object findings he has are his sensory 
losses and these do not follow any known 
neurologic or dermatomal pattern.

An October 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file.  The 
veteran reported that he developed left-sided facial pain 
when he had a root canal and got a herpes infection 
"directly" injected into his fifth and seventh nerves.  He 
stated that he developed a fever and facial paralysis and 
subsequently had to be seen in the emergency room.  The 
examiner noted that facial paralysis was normal following 
oral surgery but that he could not find evidence in the 
claims file that the veteran was seen in an emergency room.  
The veteran reported that he had developed a constant pain, 
which had started in the maxillary region and extended upward 
behind his eye and into his frontal sinus region.  The 
examiner stated that the veteran's primary care doctor had 
drawn herpes titers, which were "apparently very high and 
combined with the dental procedure that has led the patient 
to reasonably conclude that these two are related."  He 
asked the veteran to describe his herpes outbreaks.  The 
veteran stated that he would get blisters all over the back 
of his mouth, his soft pharynx, his hard palate, his gums, 
and lesions on his lips, face, and eyelids.  The examiner 
stated, "However, I see numerous notes in the C-file that 
say that nobody has been able to document or see these actual 
lesions."  He added that the veteran reported that examiners 
had linked the herpetic involvement with the facial pain.  He 
noted that his review of the claims file showed that there 
was no link between the two.  He stated that doctors had used 
the diagnosis of trigeminal neuralgia "rather loosely," 
noting that the veteran denied shock-like pains or pain in a 
singular trigeminal distribution.  

The examiner stated that the neurological examination was 
normal without any facial weakness.  He concluded that the 
diagnosis of trigeminal neuralgia was not appropriate.  He 
stated that he had never heard of atypical facial pain being 
related to herpetic lesions.  The examiner added that even if 
the veteran had herpetic lesions that there was no way to tie 
it together with a permanent nerve pain, as the veteran 
described.  He agreed with the diagnosis of atypical facial 
pain and noted that it was a mysterious diagnosis that had no 
known cause and was difficult to treat.  The examiner 
concluded the following:

My feeling is that it is probably 
psychosomatic in this case.  It is 
possible that at some point sinusitis 
could cause a similar type of pain, and 
the patient has in fact had polyps in his 
maxillary sinuses. . . .  The patient is 
already on narcotics, and I suspect that 
that is dangerous.  I would go on to say 
that some of the history is so un-proven 
and so mixed up that I would suspect that 
in the future, these weird associations 
and un-proven diseases are going to keep 
making their way onto the chart, 
particularly if he sees doctors outside 
of VA.  He has had a lot of relationships 
with doctors that have ended, and I 
supposes that is because either they do 
not want to prescribe narcotics or that 
they have questioned the diagnosis one 
way or the other.  That, in fact, 
happened with the Neurology Service here. 
. . .  I should say that a lot of the 
patient's way that he describes his own 
pain is bizarre from a medical 
standpoint.  I did not mention this 
above, but during my interview, he said 
that he had six bouts of syncope on the 
left side of his head.  He basically 
feels a mushed sensation in his forehead 
and as this occurs, he feels as though he 
is going to pass out.  I was just 
somewhat surprised by the use of the word 
syncope to describe what is really pain 
sensation on the left side of the head.  
A lot of the way he gives the history 
falls along those lines and as these 
things make it into the chart, they 
become a diagnosis rather than simply a 
fallacious statement.  Thus, overall, I 
think there is some relationship to the 
patient's personality that is underlying 
a lot of the numerous complaints that are 
on the record.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
trigeminal neuralgia, left side of face, with atypical facial 
pain and muscle damage, left biceps, pectoralis, major and 
minor, and deltoid.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Trigeminal neuralgia, left side of face, with atypical 
facial pain

The veteran's service-connected disability is rated under 
Diagnostic Code 8207.  Under that Diagnostic Code, moderate 
incomplete paralysis of the seventh (facial) cranial nerve 
warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2003).  Severe incomplete 
paralysis of the seventh cranial nerve warrants a 20 percent 
disability evaluation.  Id.  Complete paralysis of the 
seventh cranial nerve warrants a 30 percent disability 
evaluation.  Id.  Such evaluations are dependent upon 
relative loss of innervation of facial muscles.  Id. at Note.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 20 percent for 
trigeminal neuralgia, left side of face, with atypical facial 
pain.  As stated by the Decision Review Officer in the 
January 2002 rating decision, there is no evidence that the 
veteran has complete paralysis of the seventh cranial nerve.  
While there have been reports by medical professionals that 
the veteran has decreased sensation in the left side of the 
veteran's face, this does not equate to a finding of complete 
paralysis.  In February 1998, the examiner stated that the 
veteran had "slight" weakness of the left seventh nerve 
with "slight" drooping of the left side of the mouth and 
some difficulty raising the left eyebrow.  In January 1999, 
the private physician stated that examination of cranial 
nerves II through XII were all within normal limits.  He 
noted the veteran had no obvious speech or language errors.  
In February 1999, the examiner stated that the veteran had 
decreased sensation "subjectively" to pin prick and light 
touch over the entire left side of the face.  He added that 
he saw no "significant residual" of the left-sided facial 
weakness.

In April 1999, the examiner found decreased sensation in the 
face.  Examination of the veteran's cranial nerves in August 
1999 was intact, except for a "slight decrease in sensation 
on the left side of the face."  A July 2002 letter from a 
private physician indicated that the veteran would have 
frequent bouts from trigeminal neuralgia, which pain was 
severe and disabling.  In October 2002, the examiner stated 
that neurological examination of the veteran's face was 
normal without "any facial weakness."  The Board finds that 
the above-described findings are indicative of no more than 
severe incomplete paralysis of the seventh cranial nerve.  
Again, no medical professional has stated that the veteran 
has complete paralysis of the seventh cranial nerve.  Even 
the veteran has not asserted such when describing the pain he 
has in his face.  Additionally, when medical professionals 
have described the decreased sensation in the veteran's face, 
it is normally described as "slight."  Such finding does 
not equate to a finding of "complete paralysis."  The Board 
is aware of the July 2002 statement from the private 
physician that the bouts of herpetic trigeminal neuralgia 
were disabling and that the veteran could not work during 
these bouts; however, the Board must weigh all the evidence 
of record and finds that the preponderance of the evidence is 
against a finding that the veteran's symptomatology related 
to the left side of his face warrants an evaluation in excess 
of 20 percent.  The statement from the private physician is 
the only one which indicates severe symptomatology related to 
the veteran's face.  The Board finds that based upon a review 
of the record that the veteran tends to exaggerate his 
symptoms.  This has been acknowledged by medical 
professionals who have described the veteran's report of 
symptoms as bizarre.  Nevertheless, even accepting the 
veteran's statements as to the severity of his symptoms in 
his face, he has never described symptoms of complete 
paralysis in his face.  

The Board is aware that the veteran has alleged that both his 
fifth and seventh cranial nerves were affected in relation to 
his facial pain.  No physician has substantiated the 
veteran's allegation that the fifth cranial nerve was 
implicated in this case.  While the veteran is a registered 
nurse, and therefore has some medical knowledge, the Board 
finds that without substantiation by a medical doctor that 
the fifth nerve was involved, it will not concede such report 
by the veteran.  Regardless, the Board finds that separate 
evaluations for the fifth cranial nerve and the seventh 
cranial nerve may not be granted, as that would be 
pyramiding.  See 38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 
Vet. App. 259 (1995).  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than a 
10 percent evaluation, he was correct, and the Decision 
Review Officer granted a 20 percent evaluation.  However, to 
the extent that he has asserted that he warrants more than a 
20 percent evaluation, the medical findings do not support 
his assertions for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for trigeminal 
neuralgia, left side of face, with atypical facial pain.  See 
Gilbert, 1 Vet. App. at 55. 

B.  Muscle damage, left biceps, pectoralis, major and minor, 
and deltoid

The Board notes that the veteran's left arm is his minor arm 
and thus only evaluations pertaining to the minor arm are 
reported below.

The veteran's service-connected disability has been evaluated 
pursuant to Diagnostic Code 5302, which provides the rating 
criteria for Muscle Group II of the shoulder girdle and arm.  
The function of this muscle group is described as depression 
of the arm from vertical overhead to hanging at side (1, 2); 
downward rotation of the scapula (3, 4); 1 and 2 act with 
Group III in forward and backward swing of the arm with (1) 
being the pectoralis major II (costosternal), (2) being the 
latissimus dorsi and teres major, (3) being the pectoralis 
minor, and (4) being the rhomboid.

Under this Diagnostic Code, a 30 percent disability 
evaluation is assigned when there is evidence of severe 
impairment in the muscle group of the minor arm.  A 
20 percent evaluation is assigned for moderately severe 
impairment of the minor arm or when there is evidence of 
moderate impairment in either arm.  Id.  A noncompensable 
evaluation is assigned for slight impairment of Muscle Group 
II in the minor arm.  Id.  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2003).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for muscle damage, left 
biceps, pectoralis, major and minor, and deltoid.  The Board 
notes that the 30 percent evaluation is the maximum 
evaluation that the veteran can obtain for a muscle injury to 
Muscle Group II for the minor arm.  The 30 percent evaluation 
contemplates a severe injury to that muscle group.  Thus, a 
higher evaluation is not available under that Diagnostic 
Code.  See 38 C.F.R. § 4.73, Diagnostic Code 5302.

The Board has considered whether the veteran warrants a 
separate evaluation for the painful motion that he has in his 
left arm under 38 C.F.R. § 4.59 (2003); however, because the 
veteran is in receipt of a compensable evaluation, a separate 
evaluation under this regulation is not appropriate.  
Additionally, it must be noted that 38 C.F.R. §§ 4.40 and 
4.45 (2003) are not applicable because Diagnostic Code 5302 
does not contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
9-98 (August 1998).  Moreover, symptoms such as weakness, 
loss of power, fatigue-pain, etc., are specifically 
contemplated by Diagnostic Code 5302.  See 38 C.F.R. 
§ 4.56(c) (2003).  

The veteran is competent to report his symptoms.  To the 
extent that he stated that his service-connected disability 
warranted an evaluation in excess of 0 percent, he was 
correct, and the Decision Review Officer granted a 30 percent 
evaluation.  However, to the extent that the veteran has 
asserted that he warrants more than a 30 percent evaluation, 
the medical findings do not support his contentions, nor does 
the current Diagnostic Code under which his disability is 
rated allow for a higher evaluation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  For the reasons discussed above, the Board finds 
the preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for muscle damage, left 
biceps, pectoralis, major and minor, and deltoid.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55. 

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  Specifically, the veteran has not been hospitalized 
frequently (or at all) in relation to these disabilities.  
While a private physician stated that the bouts of herpetic 
trigeminal neuralgia cause the veteran to be disabled and 
unable to work, the Board finds that the 20 percent 
evaluation contemplates the veteran's exacerbations in his 
face.  Again, the 20 percent evaluation considers severe 
incomplete paralysis.  Even when the veteran is having an 
exacerbation, it does not reach the level of complete 
paralysis of the left side of the face.  And, as stated 
above, the Board finds that the veteran's report of his 
exacerbations are exaggerated.  No medical professional who 
has examined the veteran's facial pain has described any more 
than slight facial weakness.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran would warrant an extraschedular evaluation for the 
trigeminal neuralgia, left side of face, with atypical facial 
pain.  As to the left upper extremity, no medical 
professional has indicated that such affects the veteran's 
employment as a registered nurse, and, in fact, examiners 
have questioned the severity of the symptoms the veteran has 
described in relation to his left arm.

For the reasons stated above, the Board agrees with the RO in 
determining that the veteran's case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for trigeminal neuralgia, left side of face, with atypical 
facial pain is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for muscle damage, left biceps, pectoralis, major and minor, 
and deltoid is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



